Burch, J.
(dissenting) : When the court instructed the jury that the railway company was required to leave waterways or openings sufficient to afford an outlet for all water that might reasonably be expected to flow through them it expressed the full measure of the defendant’s duty. When the court introduced the element of the unusual and extraordinary — the rare, the unwonted, the remarkable, the strange — it exceeded that measure. When the court then undertook to compress within the necessary limits that which extends beyond the compass of reasonable foresight — when after leaving the field of the defendant’s legal duty it marched up the hill and then marched down — it confused the law of the case.
Besides this, the railway company was held to a reasonable apprehension of unusual and extraordinary floods from what are at best but uncertain indicia of usual and ordinary high water. The history of the stream, which is the really reliable guide, and which controlled the decision in Kansas City v. King, 65 Kan. 64, 68 Pac. 1093, was excluded, and the jury were in effect told how railway engineers should predict unprecedented floods from the common features of all watercourses.
In the case of Union Trust Company v. Cuppy, 26 Kan. 754, from which the instructions were faithfully copied, the natural channel of a stream one hundred feet wide was filled up and the water was diverted through a culvert thirty feet wide, constructed south of the watercourse. There an engineering problem was presented — the computation of an equivalent for the *83old channel, to be made from the width of its bottom, the height of its banks, and the factors contributing to velocity, etc. Was the culvert big enough to do the work of the creek? No such question is presented here. Besides, this court did not approve the obtrusion of the unusual and extraordinary into that case.- An investigation of the record disclosed ample evidence to prove that the culvert was manifestly incapable of taking care of the water of the stream. Hence the verdict was allowed to stand — not because the instruction was good law, but because it could not be said to be prejudicially erroneous.
In this case the railroad company was entitled to a complete, correct and unambiguous instruction defining its duty under the facts of its own case, and a new trial should be awarded in order that it may enjoy that opportunity.
Graves, J., concurring in the foregoing dissent.